


Exhibit 10.27

 

WCI Management Incentive Compensation Plan

2014

 

I.                                        Background

 

WCI Communities, Inc. (the “Company” or “WCI”) has established a management
incentive compensation plan as set forth below (the “MICP” or “Plan”) to
incentivize certain key managers to focus on critical business plan objectives
for the period commencing January 1, 2014 through December 31, 2014.  The Plan
is a sub-plan established under the WCI Communities, Inc. Senior Executive
Incentive Bonus Plan approved by the Board of Directors of the Company (the
“Board”) on June 14, 2013 and approved by the stockholders of the Company on
July 9, 2013 (the “Senior Executive Bonus Plan”).

 

II.                                   MICP Structure

 

The MICP is split into two (2) components: a) Objective (75%) (“Objective
Component”) and b) Subjective (25%) (“Subjective Component”).  In the Objective
Component of the Plan, payment of incentive bonuses under the MICP is
independently conditioned upon the achievement of the following financial
objective (“Financial Objective”):  2014 EBITDA.  The Financial Objective in
this Objective Component will be measured independently and will be paid based
on the respective grid in Appendix A. If actual performance with respect to the
Financial Objective is below Threshold as set forth on Appendix A, there will be
no MICP bonus payout with respect to the Financial Objective.  If actual
performance with respect to the Financial Objective exceeds Max as set forth on
Appendix A, the MICP bonus payout with respect to the Financial Objective will
be at Max MICP Payout as set forth on Appendix A.  If actual performance is
between any levels set forth on Appendix A, MICP bonus payout with respect
thereto will be determined by linear interpolation.

 

Impairments taken in the calendar year 2014 shall be included in the Financial
Objective calculation, but such calculation may be neutralized for impairments
at the sole discretion of the Compensation Committee of the Board (the
“Committee”) based upon facts and circumstances as it deems appropriate. 
Exclusion of any other extraordinary items will be at the discretion of the
Committee.

 

In the Subjective Component of the Plan, payment of incentive bonuses under the
MICP is independently conditioned upon the individual MICP Participant’s
performance as determined and approved by both the Board and the Committee in
their discretion.  If actual performance with respect to this Subjective
Component is below Threshold as determined by the Board or Committee, there will
be no MICP bonus payout with respect to the Subjective Component.  If actual
performance with respect to the Subjective Component exceeds Max as determined
by the Board and Committee, the MICP bonus payout with respect to the Subjective
Component will be at Max MICP Payout as set forth on Appendix A.  If actual
performance is between any levels set forth on Appendix A, MICP bonus payout
with respect thereto will be determined by linear interpolation.

 

1

--------------------------------------------------------------------------------


 

The Financial Objective in the Objective Component and the Subjective Component
will carry the following weighting as it relates to payment under the MICP:

 

·

Financial Objective

75

%

·

Subjective Component

25

%

 

Total:

100

%

 

III.                              Participation

 

The initial participants of the Plan will be 22 key managers of the Company
selected by the Company’s Chief Executive Officer (“CEO”) and approved by the
Committee, but the number of participants in the MICP may vary as a result of
new hires, terminations, or otherwise as provided in the next paragraph below
(the “MICP Participants”).  Except with respect to replacement and new MICP
Participants determined by the CEO as described below, the Target MICP bonus for
each MICP Participant shall be determined by the CEO and approved by the
Committee.  The combined threshold, target and maximum MICP bonuses for all of
the MICP Participants will not exceed $1,300,000, $2,600,000, and $3,900,000,
respectively, stated on an annualized basis. The list of the initial 22 MICP
Participants and Target MICP bonuses has been approved by the Committee.

 

Provided that the combined threshold, target and maximum MICP bonuses for all of
the MICP Participants do not exceed the amounts set forth in the preceding
sentence, the CEO will have the discretion and authority, without the approval
of the Committee, to: (i) adjust or reallocate individual target bonus amounts
at any time up to a maximum of $25,000 per individual but only one time for each
MICP Participant before finalizing the bonus payments, and (ii) replace or add
MICP Participants in the normal course of business (i.e., resulting from a
termination (with or without Cause (as defined below)), voluntary termination,
new hire, promotion, or transfer, etc.).

 

IV.                               MICP Vesting and Payment

 

As outlined below, Company management will provide the Committee with a
calculation supported by relevant backup information for the Financial Objective
in the Objective Component, as well as a certification signed by the CEO and CFO
as to the Company’s achievement under the Financial Objective (the “MICP
Documentation”).  The presented MICP Documentation shall include any items of an
unusual or nonrecurring nature which may affect the calculation of the Financial
Objective.

 

Management shall prepare and present to the Committee the MICP Documentation
required for payment of the Financial Objective, no later than February 28,
2015. Any bonuses with respect to the Financial Objective will be reviewed and
approved by the Committee and payment made during calendar year 2015 no later
than March 15, 2015.  Without limiting the Company’s rights under Section 5 of
the Senior Executive Bonus Plan, the Company retains the right to recover any
monies paid to MICP Participants under the Financial Objective to the extent
that the subsequent audited financial statements demonstrate such monies as not
earned under the Plan.

 

2

--------------------------------------------------------------------------------


 

Management shall prepare and present to the Committee their recommendations on
the Subjective Component performance level achieved no later than February 28,
2015.  Any bonuses with respect to the Subjective Component will be reviewed and
approved by the Committee and payment made during calendar year 2015 no later
than March 15, 2015.  The Committee shall make final determinations with respect
to all bonus payments under the Subjective Component.  Dollars earned under this
Subjective Component may be moved between participants at the sole discretion of
the Committee and are not subject to any individual caps.

 

In the event that prior to December 31, 2014 an MICP Participant dies, then the
MICP bonus shall vest for such MICP Participant and shall be prorated based upon
such MICP Participant’s number of completed full calendar months of active
employment by the Company during calendar year 2014 through the date of his or
her death and shall be paid at the same time that MICP bonuses are otherwise
paid to MICP Participants under the MICP.

 

In the event that prior to December 31, 2014 the Company terminates the
employment of an MICP Participant following such MICP Participant’s permanent
disability (as defined below), then the MICP bonus shall vest for such MICP
Participant and shall be prorated based upon such MICP Participant’s number of
completed full calendar months of active employment by the Company during
calendar year 2014 through the date of such termination and shall be paid at the
same time that MICP bonuses are otherwise paid to MICP Participants under the
MICP. For purposes of the MICP, the determination of “permanent disability”
shall be made by the Committee.

 

In the event that on or prior to December 31, 2014 the employment of an MICP
Participant is terminated by the Company with or without Cause, or an MICP
Participant voluntarily terminates his or her employment, and neither of the two
immediately preceding paragraphs applies, bonus eligibility under the MICP for
said MICP Participant shall be forfeited.

 

For clarification purposes, in the event an MICP bonus award for an MICP
Participant vests on December 31, 2014, and subsequent to that date (but prior
to the pay-out date for such bonus award), such MICP Participant’s employment
with the Company terminates for any reason other than (a) for Cause or
(b) voluntary resignation, then in such event the MICP Participant shall be
entitled to receive such bonus, and shall be paid such bonus at the same time
that bonuses are otherwise paid under the MICP in accordance with the Plan, and
if such termination is by the Company for Cause or due to voluntary resignation,
such bonus award will be forfeited.

 

If, at any time on or before December 31, 2014, a “change in control event” (as
defined below) occurs with respect to the Company AND as a result of such change
in control event (a) the employment of an MICP Participant is terminated by the
Company without Cause, OR (b) an MICP Participant is “demoted” (as defined
below) and such MICP Participant thereafter terminates his or her employment
with the Company (a “CIC Termination Event”), then such MICP Participant’s MICP
bonus shall immediately vest as of the date of such CIC Termination Event, and
shall be paid within 30 days after the date of such CIC Termination Event at the
greater of the: (i) the full 12 month Target bonus per Appendix A for the
Financial Objective, or (ii) the full 12 month bonus that would be payable based
upon the actual results through the date of the CIC Termination Event. For
purposes of the MICP, an MICP Participant shall be deemed to have been “demoted”
if prior to December 31, 2014 (a) the MICP Participant’s base salary is reduced

 

3

--------------------------------------------------------------------------------


 

(excluding any such reduction that affects all WCI employees generally), or
(b) there has been a material change in the MICP Participant’s title, duties or
responsibilities. For purposes of the MICP, a “change in control event” shall
have the same meaning as used in Treasury Regulation Section 1.409A-3(i)(5),
except that the reference to a change in effective control of a company which
occurs when a person or group acquires (during a 12 month period) “30%” or more
of the total voting power of a company’s stock, shall be changed to “50%” or
more of the total voting power of the Company’s stock. A termination of
employment shall not be deemed to have occurred for purposes of this paragraph
unless such termination is a “separation of service” within the meaning of
Section 409A of the Code.

 

Notwithstanding anything to the contrary in the MICP, if an MICP Participant is
party to an effective employment agreement with the Company, and there is a
conflict between the terms of the MICP and such employment agreement, the terms
and provisions of such employment agreement shall control.

 

V.                                    MICP Ratification & Approval;
Administration

 

The Committee will have the responsibility for administering, operating and
interpreting the Plan in accordance with its terms and conditions.  The
Committee will have all powers necessary or appropriate to administer and
operate the Plan. The Committee will have full discretionary authority in all
matters related to the discharge of its responsibilities, and the exercise of
its authorities and powers, under the Plan. All interpretations, constructions,
determinations, decisions and actions of the Committee in relation to the Plan
will be final, binding and conclusive on all MICP Participants and all other
persons. Subject to its obligations under the Committee Charter, the Committee
may delegate all or any part of its responsibilities and powers under this
Article V to any person or persons selected by it.

 

VI.                                                                              
Miscellaneous

 

A.            The adoption and maintenance of the Plan shall not be deemed to be
a contract of employment or service between the Company or any of its affiliates
and any MICP Participant.  Nothing in the Plan and no amount payable under the
Plan will give any MICP Participant a right to continue to be an employee of the
Company or any of its affiliates or in any other way affect the right of the
Company or any of its affiliates to terminate the employment of any MICP
Participant at any time, for any reason or no reason, with or without Cause or
notice.  No MICP Participant or other person shall have any rights or claims in
relation to the Plan except in accordance with the provisions of the Plan.

 

B.            To the extent that any person acquires a right to receive payments
from the Company under the Plan, such right shall be no greater than the right
of an unsecured general creditor of the Company. The Plan is “unfunded” and all
payments provided for under the Plan shall be paid in cash from the general
funds of the Company.  No MICP Participant shall have any interest in any
specific asset of the Company as a result of the Plan. Nothing contained in the
Plan and no action taken pursuant to the provisions of the Plan shall create or
be construed to create a trust of any kind, or a fiduciary relationship among
the Company, the Committee, the CEO and any MICP Participant or any other
person.

 

4

--------------------------------------------------------------------------------


 

C.            Any liability of the Company to any employee of the Company in
relation to the Plan shall be based solely upon contractual obligations created
by the Plan.  None of the Company, the Committee, the CEO or any other person
participating in any determination of any question under the Plan, or in the
interpretation, administration or application of the Plan, shall have any
liability to any party for any action taken or not taken in connection with the
Plan, except as may expressly be provided by statute.  None of the Company, the
Committee or any such other person shall be liable to any MICP Participant or
any other person as to any tax consequence expected, but not realized, by any
such MICP Participant or other person in relation to participation in the Plan.

 

D.            No amount payable at any time under the Plan shall be subject in
any manner to alienation, sale, transfer, assignment, pledge, attachment, or
encumbrance of any kind.

 

E.             Any payment or other distribution under the Plan may be reduced
by any amount (including employment taxes) required to be withheld by the
Company or any of its affiliates with respect thereto under any applicable law,
rule, regulation, order or other requirement of any governmental authority, and
the Company and its affiliates may cause to be made, as a condition precedent to
any payment under the Plan, appropriate arrangements with any MICP Participant
for the satisfaction of any such taxes. In addition, the Company and its
affiliates shall have full authority to withhold any taxes (including employment
taxes) applicable to amounts payable hereunder from other compensation owing to
any such MICP Participant other than pursuant to the Plan, to the extent
permitted by applicable law.

 

F.              The Plan and all rights hereunder shall be governed by and
construed and interpreted according to the laws of the State of Delaware,
excluding any conflicts or choice of law rule or principle that might otherwise
refer construction or interpretation of the Plan to the substantive law of
another jurisdiction.

 

G.            The Committee, at any time and with or without prior notice, may
amend, suspend or terminate the Plan, and each such amendment, suspension or
termination shall be binding upon the Company, all MICP Participants and all
other persons, provided, however, that no amendment, suspension or termination
of the Plan shall materially and adversely affect the rights of any MICP
Participant without such MICP Participant’s prior written consent, except such
an amendment made to cause the Plan to comply with applicable law, tax rules or
accounting rules.

 

H.           The Company intends that bonus payments provided for in the Plan
either be exempt from Section 409A of the Code or be provided in a manner that
complies with the provisions of Section 409A of the Code and the Plan shall be
interpreted and construed in a manner consistent with such intent. 
Notwithstanding any provision of the Plan to the contrary, in the event that
following the date of adoption of the Plan the Company determines that any
provision of the Plan could otherwise cause any person to be subject to the
penalty taxes imposed under Section 409A of the Code, the Company may adopt such
amendments to the Plan or adopt other policies and procedures (including
amendments, policies and procedures with retroactive effect), or take any other
actions, that the Company determines are necessary or appropriate to comply with
the requirements of Section 409A of the Code and related Department of Treasury
guidance and thereby avoid the application of any penalty taxes under
Section 409A of the Code.  Notwithstanding anything herein to the contrary, in
no event shall any liability for failure to comply with the requirements of
Section 409A of the Code be transferred from an MICP

 

5

--------------------------------------------------------------------------------


 

Participant or any other person to the Company or any of its affiliates,
employees or agents pursuant to the terms of the Plan or otherwise.

 

I.                This Plan shall be administered consistent with the provisions
of the Senior Executive Bonus Plan and in the event of any conflict between the
terms of this Plan and the terms of the Senior Executive Bonus Plan, the terms
of the Senior Executive Bonus Plan shall control.  For the avoidance of doubt,
the bonus awards paid under this Plan constitute bonuses payable pursuant to the
last sentence of Section 4(b) of the Senior Executive Bonus Plan.  Nothing in
this Plan shall be deemed to constitute a “material modification” (within the
meaning of Treasury Regulation Section 1.162-27(h)(1)(iii)) of the Senior
Executive Bonus Plan and this Plan shall be interpreted accordingly.

 

J.                For purposes of this Plan, “Cause” (i) shall have meaning
given to such term in any employment agreement with the Company to which the
MICP Participant is a party (a “Cause Agreement”); or (ii) in the absence of an
applicable Cause Agreement, shall mean that the MICP Participant: (1) has
committed any felony or any other act involving fraud, theft, misappropriation,
dishonesty, or embezzlement; (2) has committed intentional acts that materially
impair the goodwill or business of the Company or cause material damage to its
property, goodwill, or business; (3) has refused to, or willfully failed to,
perform his or her material duties, which refusal or failure continues for a
period of fourteen (14) days following notice thereof by the Company to the MICP
Participant; or (4) has violated any written Company policies or procedures,
which violation is not cured, to the extent susceptible to cure, within fourteen
(14) days after the Company has given written notice to the MICP Participant
describing such violation. For purposes of clause (ii) above, any voluntary
termination by the MICP Participant in anticipation of a termination by the
Company for Cause shall be deemed a termination by the Company for Cause.

 

6

--------------------------------------------------------------------------------


 

Appendix A

 

2014 MICP Payout Grid

WCI Communities

 

The 2014 MICP Plan is split 75/25 in two components; Objective and Subjective

 

The 75% Objective Component will have the following Objective:  2014 Adjusted
EBITDA plan

 

The 25% Subjective Component will be based on an individual’s performance to the
organization at the discretion of the Board.

 

Description

 

Weight

 

Max

 

Target

 

Threshold

 

Objective

 

 

 

 

 

 

 

 

 

1) EBITDA

 

75

%

$

2,925,000

 

$

1,950,000

 

$

975,000

 

 

 

 

 

 

 

 

 

 

 

Subjective

 

 

 

 

 

 

 

 

 

2) Individual Contribution

 

25

%

$

975,000

 

650,000

 

$

325,000

 

 

 

 

 

 

 

 

 

 

 

Total

 

100

%

$

3,900,000

 

$

2,600,000

 

$

1,300,000

 

 

1) EBITDA

 

 

 

2014

 

2014 Adjusted EBITDA Plan

 

$

41,573,000

 

 

 

 

EBITDA %

 

EBITDA $

 

MICP

 

MICP

 

 

 

Achieved

 

Achieved

 

Payout %

 

Payout $

 

 

 

 

 

 

 

 

 

 

 

Max

 

120.0

%

$

49,887,600

 

150.0

%

$

2,925,000

 

 

 

115.0

%

$

47,808,950

 

137.5

%

$

2,681,250

 

 

 

110.0

%

$

45,730,300

 

125.0

%

$

2,437,500

 

 

 

105.0

%

$

43,651,650

 

112.5

%

$

2,193,750

 

Target MICP

 

100.0

%

$

41,573,000

 

100.0

%

$

1,950,000

 

 

 

95.0

%

$

39,494,350

 

87.5

%

$

1,706,250

 

 

 

90.0

%

$

37,415,700

 

75.0

%

$

1,462,500

 

 

 

85.0

%

$

35,337,050

 

62.5

%

$

1,218,750

 

Threshold

 

80.0

%

$

33,258,400

 

50.0

%

$

975,000

 

 

--------------------------------------------------------------------------------
